UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32216 NEW YORK MORTGAGE TRUST, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 47-0934168 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 52 Vanderbilt Avenue, Suite 403, New York, New York 10017 (Address of Principal Executive Office) (Zip Code) (212) 792-0107 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of the registrant’s common stock, par value $.01 per share, outstanding on May 4, 2011was 9,442,537. NEW YORK MORTGAGE TRUST, INC. FORM 10-Q PART I. Financial Information 2 Item 1. Condensed Consolidated Financial Statements 2 Condensed Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 2 Unaudited Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 3 Unaudited Condensed Consolidated Statement of Stockholders’ Equityfor the Three Months Ended March 31, 2011 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 5 Unaudited Notes to theCondensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 50 Item 4. Controls and Procedures 55 PART II. OTHER INFORMATION 56 Item 1A. Risk Factors 56 Item 6. Exhibits 56 SIGNATURES 57 1 PART I.FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements (unaudited) NEW YORK MORTGAGE TRUST, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in thousands, except share and per share amounts) March 31, December 31, ASSETS (unaudited) Investment securities available for sale, at fair value (including pledged securities of $55,772 and $38,475, respectively) $ $ Mortgage loans held in securitization trusts (net) Mortgage loans held for investment Investment in limited partnership Cash and cash equivalents Restricted cash - Receivable under reverse repurchase agreements - Receivable for securities sold Derivative asset - Receivables and other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Financing arrangements, portfolio investments $ $ Securities sold short, at fair value - Collateralized debt obligations Derivative liabilities Payable for securities purchased - Accrued expenses and other liabilities Subordinated debentures (net) Total liabilities Commitments and Contingencies Stockholders' Equity: Common stock, $0.01 par value, 400,000,000 authorized, 9,442,537 and 9,425,442, shares issued and outstanding, respectively 94 94 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ See notes to condensed consolidated financial statements. 2 NEW YORK MORTGAGE TRUST, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (amounts in thousands, except per share amounts) (unaudited) For the Three Months Ended March 31, INTEREST INCOME $ $ INTEREST EXPENSE: Investment securities and loans held in securitization trusts Subordinated debentures Convertible preferred debentures - Total interest expense NET INTEREST INCOME OTHER INCOME (EXPENSE): Provision for loan losses ) (2 ) Income from investment in limited partnership - Realized gain on investment securities and related hedges Unrealized loss on investment securities and related hedges ) - Total other income (expense) General, administrative and other expenses INCOMEFROM CONTINUING OPERATIONS (Loss) income from discontinued operation - net of tax (5
